DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed January 21, 2021.  Claims 1-20 are currently pending.
The rejections of and/or objections to claims 1-20 set forth in the Office Action dated September 21, 2020 are WITHDRAWN due to Applicant’s amendments overcoming the relied-upon prior art.
Regarding claim 4, the previous indication of allowable subject matter is WITHDRAWN due to newly-discovered prior art that teaches the recited compound.
Claims 1, 2, 4, 14, 15, and 20 are newly REJECTED for the reasons set forth below.
Claims 3, 5-13, and 16-19 are OBJECTED TO but otherwise contain allowable subject matter.
This action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuba et al., “One-Pot Synthesis of Poly(vinyl alcohol) (PVA) Copolymers via Ruthenium Catalyzed Equilibrium Ring-Opening Metathesis Polymerization of Hydroxyl Functionalized Cyclopentene,” Macromolecules, 2014, 47, 8190-8195.
Regarding claims 1, 2, 4, and 20, Tuba teaches a process comprising the ring-opening metathesis polymerization of hydroxyl-functionalized cyclopentene, wherein the polymerization occurs in the presence of a catalyst.  The reaction scheme is set forth below:

    PNG
    media_image1.png
    126
    336
    media_image1.png
    Greyscale

(Scheme 2, p. 8191.)  
The difference between Scheme 2 of Tuba when R = OH and the method of the present claims is that the –OH group is at the 3 position, rather than the 2 position, as is required in Formula (I) of the present claims.  However, compounds that are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  (MPEP 2144.08(II).)  Further, although Tuba does not disclose the polymerization of 2-cyclopentenol, Tuba contemplates that such polymerization is feasible.  (See Fig. 1, p. 8192, showing similar ring strain energies of cyclopentenol with the –OH in the 2 and 3 positions, indicating that ring-opening polymerization is possible.)  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have polymerized a cyclopentenol with the structure shown as Figure (I).
Regarding claim 2 specifically, Tuba is silent as to the enantiomeric properties of the cyclopentenol.  Thus, it is reasonable to infer that the olefins are racemic, under the assumption that if the enantiomeric configuration were critical, it would have been disclosed.

Regarding claims 14 and 15, Tuba teaches that the catalyst of Scheme 2 is one of several disclosed Ru-carbene complexes.
Response to Arguments
To the extent Applicant’s arguments were not addressed by the withdrawal of the rejections set forth in the September 21 Office Action, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3, 5-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the closest prior art reference (Tuba, discussed above) is silent as to the enantiomeric properties of the cyclopentenol corresponding to the cyclopentenol of Formula (I).  As discussed above, the examiner makes the reasonable inference that the cyclopentenols are a racemic mixture because Tuba does not distinguish between the enantiomers.

Regarding claims 5-13, Tuba does not teach or fairly suggest the recited compounds.  Further, after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting the recited compounds, particularly compounds used in a homopolymerization process.  Specifically, the compound recited in claim 13 is known in the art (see Choi, discussed in detail in the Office Action dated May 11, 2020), but after a thorough and complete search, the examiner cannot find prior art teaching or fairly suggestion this compound used as a monomer in a polymerization process resulting in a homopolymer.

Regarding claims 16-19, Tuba is silent as to the configuration of the monomers when the monomers are homopolymerized according to Scheme 2.  The examiner notes that Tuba discloses cis/trans configurations in the copolymerizations of cyclopentenes, but any teaching regarding the copolymerization process is not necessarily relevant to the homopolymerization process.  Thus, without cis/trans or head-to-tail configurations of the monomers comprising the homopolymer formed in Scheme 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763